The rule for pleading negligence has been so often stated it would seem to be unnecessary here to restate it. Very general averments of negligence are sufficient in pleading but facts must be alleged from which a duty naturally follows to plaintiff, a breach of that duty, and injury and damage following as a proximate result. 10 Mitchie's Dig. 594, par. 53; Camp Transfer Co. v. Davenport, 15 Ala. App. 507, 74 So. 156. Neither counts A or B meet the requirements of the rule. The demurrer to each count should have been sustained.
The evidence was not sufficient to authorize a submission of the case to the jury. The general charge should have been given for defendant.
For the errors pointed out the judgment is reversed, and the cause is remanded.
Reversed and remanded. *Page 74